DETAILED ACTION
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Wayne Bailey on 09/21/2021.

Claims 1, 2, 6, 8-16 and 19-24 are allowed.

EXAMINER’S AMENDMENT
The application has been amended as follows: 

1.	(Currently Amended) A computer-implemented method for analyzing software change impact, the computer-implemented method comprising:
receiving, by a computer, an input to apply a software change on a set of components of a service provided to registered clients by a cloud computing platform;
generating, by the computer using a software change impact evaluation model, a predicted impact of the software change on the set of components of the service;
receiving, by the computer, feedback regarding the predicted impact of the software change to the set of components of the service; 
determining, by the computer, whether the predicted impact of the software change is correct based on the feedback; 

recording, by the computer, impact data corresponding to the software change to the set of components of the service, wherein the impact data comprises at least one of (i) component dependencies that represent a set of one or more dependencies that a component of the service directly affected by the software change has with other components of the service, (ii) a component importance that represents a level of importance of the component of the service directly affected by the software change, (iii) a component relationship with other cloud services that represents one or more relationships that the component of the service directly affected by the software change has with one or more of the other cloud services, (iv) a component failure rate that represents a rate of failure associated with the component of the service directly affected by the software change, and (v) a component impact on applications in the service that represents an impact of the component of the service directly affected by the software change on the applications in the service; [[and]]
optimizing, by the computer, using machine learning, the software change impact evaluation model based on the recorded impact data corresponding to the software change on the set of components of the service;
	accessing, by the computer, a software change history data structure to identify references to same or similar software changes as the software change to be applied to the set of components of the service; 
determining, by the computer, whether a reference to a same or similar software change exists in the software change history data structure;
	responsive to the computer determining that a reference to a same or similar software change does not exist in the software change history data structure, retrieving, by the computer, a value and associated weight for each impact factor in a plurality of impact factors corresponding to the software change on the set of components of the service from a software change impact table;
generating, by the computer, the predicted impact corresponding to the software change using values and associated weights for the plurality of impact factors;
generating, by the computer, a software change date, a software change identifier, and a service identifier corresponding to the software change; and
recording, by the computer, the predicted impact, the software change date, the software change identifier, and the service identifier corresponding to the software change in the software change history data structure.

2. 	(Previously Presented) The computer-implemented method of claim 1 further comprising:
	responsive to the computer determining that the predicted impact of the software change is correct based on the feedback, generating, by the computer, a real impact result report corresponding to the software change that includes impact level, priority level, and other services impacted by the software change applied to the service; and


3-5. 	(Canceled)


6. 	(Currently Amended) The computer-implemented method of claim [[5]] 1 further comprising:
	responsive to the computer determining that a reference to a same or similar software change does exist in the software change history data structure, selecting, by the computer, a closest matching software change to the software change to be applied to the set of components of the service;
retrieving, by the computer, historical impact data corresponding to the closest matching software change from the software change history data structure; and
generating, by the computer, using an impact evaluation model, the predicted impact with severity, priority, and combined service impact based on the historical impact data corresponding to the closest matching software change.

7. 	(Cancelled) 

8. 	(Currently Amended) The computer-implemented method of claim [[7]] 1, wherein the plurality of impact factors includes component dependencies, component 

9. 	(Original) The computer-implemented method of claim 1 further comprising:
	generating, by the computer, a related services topological structure corresponding to the service based on retrieved related services data;
identifying, by the computer, each related service that will be affected by the software change to be applied to the set of components of the service; and
generating, by the computer, a degree of importance score for each related service that will be affected by the software change to be applied to the set of components of the service.

10. 	(Original) The computer-implemented method of claim 9 further comprising:
	retrieving, by the computer, a point value and associated weight for each install recommendation factor in a plurality of install recommendation factors corresponding to the software change from a software change recommendation table; and
generating, by the computer, a software change recommendation value for the software change using point values and associated weights for the plurality of recommendation factors and the degree of importance score for each related service that will be affected by the software change to be applied to the set of components of the service.



12. 	(Previously Presented) The computer-implemented method of claim 2 further comprising:
	generating, by the computer responsive to the computer determining that the predicted impact of the software change is correct based on the feedback, a set of impact dashboards corresponding to the software change on the set of components of the service for system administrator review and feedback, wherein the service is a cloud service provided by the cloud computing platform.

13.	(Currently Amended) A computer system for analyzing software change impact, the computer system comprising:
	a bus system;
	a storage device connected to the bus system, wherein the storage device stores program instructions; and
	a processor connected to the bus system, wherein the processor executes the program instructions to:
	receive an input to apply a software change on a set of components of a service provided to registered clients by a cloud computing platform;
generate a predicted impact of the software change on the set of components of the service using a software change impact evaluation model;

determine whether the predicted impact of the software change is correct based on the feedback; 
apply the software change to the set of components of the service increasing performance of the service and a server computer hosting the service in response to determining that the predicted impact of the software change is correct based on the feedback;
record impact data corresponding to the software change to the set of components of the service, wherein the impact data comprises at least one of (i) component dependencies that represent a set of one or more dependencies that a component of the service directly affected by the software change has with other components of the service, (ii) a component importance that represents a level of importance of the component of the service directly affected by the software change, (iii) a component relationship with other cloud services that represents one or more relationships that the component of the service directly affected by the software change has with one or more of the other cloud services, (iv) a component failure rate that represents a rate of failure associated with the component of the service directly affected by the software change, and (v) a component impact on applications in the service that represents an impact of the component of the service directly affected by the software change on the applications in the service; [[and]]
;
access a software change history data structure to identify references to same or similar software changes as the software change to be applied to the set of components of the service; 
determine whether a reference to a same or similar software change exists in the software change history data structure;
retrieve a value and associated weight for each impact factor in a plurality of impact factors corresponding to the software change on the set of components of the service from a software change impact table responsive to determining that a reference to a same or similar software change does not exist in the software change history data structure;
generate the predicted impact corresponding to the software change using values and associated weights for the plurality of impact factors;
generate a software change date, a software change identifier, and a service identifier corresponding to the software change; and
record the predicted impact, the software change date, the software change identifier, and the service identifier corresponding to the software change in the software change history data structure.

14. 	(Previously Presented) The computer system of claim 13, wherein the processor further executes the program instructions to:

providing real impact feedback corresponding to the software change to the software change impact evaluation model for refinement and optimization of the software change impact evaluation model.

15.	(Currently Amended) A computer program product for analyzing software change impact, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method comprising:
	receiving, by a computer, an input to apply a software change on a set of components of a service provided to registered clients by a cloud computing platform;
generating a predicted impact of the software change on the set of components of the service using a software change impact evaluation model;
receiving, by the computer, feedback regarding the predicted impact of the software change to the set of components of the service; 
determining, by the computer, whether the predicted impact of the software change is correct based on the feedback; 
responsive to the computer determining that the predicted impact of the software change is correct based on the feedback, applying, by the computer, the software 
recording, by the computer, impact data corresponding to the software change to the set of components of the service, wherein the impact data comprises at least one of (i) component dependencies that represent a set of one or more dependencies that a component of the service directly affected by the software change has with other components of the service, (ii) a component importance that represents a level of importance of the component of the service directly affected by the software change, (iii) a component relationship with other cloud services that represents one or more relationships that the component of the service directly affected by the software change has with one or more of the other cloud services, (iv) a component failure rate that represents a rate of failure associated with the component of the service directly affected by the software change, and (v) a component impact on applications in the service that represents an impact of the component of the service directly affected by the software change on the applications in the service; [[and]]
optimizing, by the computer, using machine learning, the software change impact evaluation model based on the recorded impact data corresponding to the software change on the set of components of the service;
	accessing, by the computer, a software change history data structure to identify references to same or similar software changes as the software change to be applied to the set of components of the service; 
	determining, by the computer, whether a reference to a same or similar software change exists in the software change history data structure;
responsive to the computer determining that a reference to a same or similar software change does not exist in the software change history data structure, retrieving, by the computer, a value and associated weight for each impact factor in a plurality of impact factors corresponding to the software change on the set of components of the service from a software change impact table;
generating, by the computer, the predicted impact corresponding to the software change using values and associated weights for the plurality of impact factors;
generating, by the computer, a software change date, a software change identifier, and a service identifier corresponding to the software change; and
recording, by the computer, the predicted impact, the software change date, the software change identifier, and the service identifier corresponding to the software change in the software change history data structure.

16. 	(Previously Presented) The computer program product of claim 15 further comprising:
	responsive to the computer determining that the predicted impact of the software change is correct based on the feedback, generating, by the computer, a real impact result report that includes impact level, priority level, and other services impacted by the software change applied to the service; and
providing real impact feedback corresponding to the software change to the software change impact evaluation model for refinement and optimization of the software change impact evaluation model.



19. 	(Original) The computer program product of claim 15 further comprising:
	accessing, by the computer, a software change history data structure to identify references to same or similar software changes as the software change to be applied to the set of components of the service; and
	determining, by the computer, whether a reference to a same or similar software change exists in the software change history data structure.

20. 	(Original) The computer program product of claim 19 further comprising:
	responsive to the computer determining that a reference to a same or similar software change does exist in the software change history data structure, selecting, by the computer, a closest matching software change to the software change to be applied to the set of components of the service;
retrieving, by the computer, historical impact data corresponding to the closest matching software change from the software change history data structure; and
generating, by the computer, using an impact evaluation model, the predicted impact with severity, priority, and combined service impact based on the historical impact data corresponding to the closest matching software change.

21. 	(Previously Presented) The computer-implemented method of claim 1 further comprising:


22.	(Previously Presented)  The computer-implemented method of claim 9 further comprising:
retrieving, by the computer, change data corresponding to the software change from a change management system; and
retrieving, by the computer, related services data corresponding to the service from a service configuration management database, wherein the related services data retrieved from the service configuration management database identify relationships between different cloud services of the cloud computing platform.

23. 	(Previously Presented)  The computer system of claim 13, further comprising:
retrieve change data corresponding to the software change from a change management system; and
retrieve related services data corresponding to the service from a service configuration management database, wherein the related services data retrieved from the service configuration management database identify relationships between different cloud services of the cloud computing platform.

24.	 (Previously Presented)  The computer program product of claim 15 further comprising:

retrieving, by the computer, related services data corresponding to the service from a service configuration management database, wherein the related services data retrieved from the service configuration management database identify relationships between different cloud services of the cloud computing platform.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The following prior arts were considered but do not teach applicant’s limitations of responsive to the computer determining that a reference to a same or similar software change does not exist in the software change history data structure, retrieving, by the computer, a value and associated weight for each impact factor in a plurality of impact factors corresponding to the software change on the set of components of the service from a software change impact table; generating, by the computer, the predicted impact corresponding to the software change using values and associated weights for the plurality of impact factors; generating, by the computer, a software change date, a software change identifier, and a service identifier corresponding to the software change; and recording, by the computer, the predicted impact, the software change date, the software change identifier, and the service identifier corresponding to the software change in the software change history data structure, 
 Agarwal (US-PGPUB-NO: 2016/0380817 A1) teaches assessing the impact of changes to computing environments described by environment specification documents.
 Stevens et al. (US-PGPUB-NO: 2019/0243617 A1) teaches code development using continued machine learning.
 Smith et al. (US-PGPUB-NO: 2007/0150815 A1) teaches guaranteeing a software program is executed only during designated periods.
 Liang et al. (US-PGPUB-NO: 2014/0143756 A1) teaches searching historical development data according to current development tasks.
 Luettge et al. (US-PAT-NO: 9,372,685 B1) teaches generating and using predictions of impacts on customer systems caused by deployment of software changes.
 Zhang et al. (US-PGPUB-NO: 2019/0079850 A1) teaches identifying and tracking application performance incidents.
 Byrd (US-PGPUB-NO: 2019/0026108 A1) teaches recommendation based on impact of code changes.
 Thomas et al. (US-PGPUB-NO: 2015/0082293 A1) teaches an update installer with process impact analysis.
 Southam et al. (US-PGPUB-NO: 2005/0021276 A1) teaches testing network services. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENIN PAULINO whose telephone number is (571)270-1734.  The examiner can normally be reached on Week 1: Mon-Thu 7:30am - 5:00pm Week 2: Mon-Thu 7:30am - 5:00pm and Fri 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/LENIN PAULINO/Examiner, Art Unit 2193    

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193